Exhibit 10.3

 

TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of February 22, 2005, by
and among Cendant Corporation, a Delaware corporation (“Cendant”), Cendant
Mobility Services Corporation, a Delaware corporation (“Mobility”), and Wright
Express Corporation, a Delaware corporation (“WEX”).

 

WHEREAS, Cendant is the common parent of a federal Affiliated Group;

 

WHEREAS, on February 15, 2005, WEX was a Delaware limited liability company
named Wright Express LLC that was wholly owned by Mobility and was a disregarded
entity that was treated as a division of Mobility for federal Income Tax
purposes under Treasury Regulation § 301.7701-3(b)(1)(ii) (“WEX LLC”);

 

WHEREAS, on February 16, 2005, WEX LLC was converted into a Delaware corporation
pursuant to the Delaware General Corporate Laws in a transaction (the
“Conversion”) in which all of the WEX outstanding membership interests were
converted into shares of common stock (the “Common Stock”) and shares of Series
A Non-Voting Convertible Preferred Stock (the “Preferred Stock”) of WEX, the
continuing corporation;

 

WHEREAS, as a result of the Conversion, WEX acquired and owns directly (i) all
of the outstanding stock of (A) Wright Express Canada, Inc., a Canadian
corporation (“Canada”), (B) Wright Express Fueling Solutions, Inc., a Delaware
corporation (“Fueling”), and (C) Wright Express Financial Services Corporation,
a Utah corporation, (“Financial”), (ii) all of the outstanding membership
interests of Wright Express Solutions and Technologies, LLC, a disregarded
entity that is treated as a division of Mobility for federal Income Tax purposes
under Treasury Regulation § 301.7701-3(b)(1)(ii), and (iii) all other assets
held directly by WEX on the Closing Date (collectively, all of the outstanding
stock of each of Canada, Fueling and Financial, all of the membership interests
of, and all of the assets held directly by, Wright Express Solutions and
Technologies, LLC, and all other assets held directly by WEX on the Closing
Date, the “WEX Assets”);

 

WHEREAS, Financial owns all of the outstanding stock of FSC Title Insurance
Agency, Inc., a Utah corporation (“FSC Title”)(FSC Title, together with Canada,
Fueling and Financial, referred to herein as the “WEX Subsidiaries”);

 

WHEREAS, prior to the Conversion, Mobility entered into a binding commitment to
sell (i) all of the Common Stock in an initial public offering (the “IPO”)
pursuant to the Firm-Commitment Underwriting Agreement (dated as of February 15,
2005) and (ii) all of the Preferred Stock to Amulet Limited, a Cayman Islands
Corporation (“Amulet”) and Fore Convertible Master Fund, Ltd., a Cayman Islands
Corporation (“Fore Convertible;” together, Amulet and Fore Convertible referred
to herein as the “Purchasers”), pursuant to the Preferred Stock Purchase
Agreements (dated as of February 14, 2005);

 

WHEREAS, for U.S. federal Income Tax purposes, the Conversion is intended to be
treated as a taxable transfer by Mobility to WEX of the WEX Assets in exchange
for the Common Stock, the Preferred Stock and certain other consideration under
Section 1001 of the Code;

 



--------------------------------------------------------------------------------

WHEREAS, the Conversion is intended to be treated as a “qualified stock
purchase” for purposes of Section 338(d)(3) of the Code by WEX with respect to
Canada, Fueling and Financial;

 

WHEREAS, as a result of the foregoing, the parties expect that for U.S. federal
Income Tax purposes there will be an increase in the tax basis of the WEX Assets
and, to the extent of any election under Section 338(h)(10) of the Code that is
effected pursuant to the terms of this Agreement, the assets held by each of
Fueling, Financial and FSC Title on the Closing Date;

 

WHEREAS, WEX and the domestic WEX Subsidiaries will be members of the federal
Affiliated Group of which Cendant is the common parent through the Closing Date;

 

WHEREAS, following the Closing Date, WEX will be the common parent of a federal
Affiliated Group;

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to liability for Taxes, responsibility for preparing and filing Tax
Returns, the payment by WEX to Cendant of certain Tax benefits, and certain
other Tax-related matters following the Closing Date;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

Definitions

 

As used in this Agreement, the terms set forth in this Article I shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“Actual Tax Liability” is defined in Section 3.01.

 

“Affiliate” means, with respect to any Person, at the time in question, any
other Person Controlling, Controlled by or under common Control with such
Person.

 

“Affiliated Group” means an affiliated group of corporations within the meaning
of Section 1504(a) of the Code and any consolidated, combined, unitary and other
similar group as defined under similar laws of other jurisdictions.

 

“Agreement” is defined in the preamble.

 

“Amulet” is defined in the recitals.

 

“Assets” means (i) the WEX Assets, (ii) to the extent of any election under
Section 338(h)(10) of the Code that is effected pursuant to the terms of this
Agreement, the assets held by each of Fueling, Financial and FSC Title on the
Closing Date, (iii) to the extent of any election under Section 338(g) of the
Code, the assets held by Canada, (iv) any asset referred

 

2



--------------------------------------------------------------------------------

to in clause (i), (ii), (iii), (iv) or (v) of this definition that has been
transferred in a transaction in which gain or loss was not recognized in full
for federal Income Tax purposes, and (v) any asset whose tax basis is
determined, in whole or in part, by reference to the adjusted basis of any asset
referred to in clause (i), (ii), (iii), (iv) or (v) of this definition.

 

“Avis Merger” means any transaction contemplated by or related to the Agreement
and Plan of Merger and Reorganization by and among PHH Corporation, PHH Holdings
Corporation, Avis Rent A Car, Inc., and Avis Fleet Leasing and Management
Corporation, dated as of May 22, 1999.

 

“Basis Schedule” is defined in Section 2.05(b).

 

“Beginning Basis” is defined in Section 2.05(b).

 

“Canada” is defined in the recitals.

 

“Cendant” is defined in the preamble.

 

“Cendant Affiliate” means any corporation or other entity directly or indirectly
Controlled by Cendant immediately after the Closing Date. For the avoidance of
doubt, “Cendant Affiliate” shall exclude WEX and each WEX Affiliate.

 

“Cendant Group” is any Affiliated Group of which Cendant or any Cendant
Affiliate is the common parent.

 

“Cendant Returns” means (i) each Tax Return required to be filed in respect of
Income Taxes of a Cendant Group and (ii) all state or local Income Tax Tax
Returns listed on Schedule A hereto.

 

“Change of Control” means (a) the acquisition by any Person or Persons of direct
or indirect beneficial ownership of securities representing fifty percent (50%)
or more of the combined voting power of WEX’s then outstanding securities; or
(b) a merger, consolidation, reorganization or other business combination,
however effected, resulting in the Persons owning securities of WEX outstanding
immediately prior thereto failing to continue to own at least fifty percent
(50%) of the combined voting power of the outstanding securities of WEX or the
surviving Person (or its Affiliate) outstanding immediately after such
combination, provided, however, that a Change of Control shall exclude the
Change of Control as a result of the IPO and any issuance of common stock by WEX
in connection with the IPO on February 22, 2005.

 

“Closing Date” means the closing date of the sale of the Common Stock in the IPO
and of the Preferred Stock to the Purchasers.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” is defined in the recitals.

 

“Contest” means any audit, examination, suit, action or proceeding involving a
Taxing Authority.

 

3



--------------------------------------------------------------------------------

“Control” (including “controls,” “controlling,” “controlled by” and “under
common control with”) means, with respect to any Person, the ownership of stock,
directly or indirectly, possessing at least fifty percent (50%) of the total
combined voting power of all classes of stock entitled to vote of the Person.

 

“Conversion” is defined in the recitals.

 

“Credit Agreement” means the Credit Agreement dated as of February 22, 2005
among WEX, as borrower, the lenders party thereto, Citicorp North America, Inc.,
as syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Dispute” is defined in Section 7.01.

 

“Dispute Date” is defined in Section 7.01.

 

“Estimated Make-Whole Payment” is defined in Section 8.02.

 

“Final Determination” shall have the meaning ascribed to such term in Section
1313(a) of the Code or similar provision of state, local or foreign law, as
applicable, or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

 

“Financial” is defined in the recitals.

 

“Firm-Commitment Underwriting Agreement” means the underwriting agreement dated
February 15, 2005, between Mobility and J.P. Morgan Securities Inc., Credit
Suisse First Boston LLC, and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as representatives for the several underwriters.

 

“Fore Convertible” is defined in the recitals.

 

“Fueling” is defined in the recitals.

 

“Hypothetical Tax Liability” is defined in Section 3.01.

 

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and the similar provision of state, local or
foreign law with respect to WEX’s payment obligations under this Agreement, as
reasonably determined by Cendant in good faith.

 

“Income Tax” means federal income Taxes as provided in Section 11 of the Code,
alternative minimum Tax as provided in Section 55 of the Code, and any state,
local or other Taxes based on or measured by net income and any interest,
penalties or addition to Tax thereon.

 

“Installment Date” is defined in Section 3.01.

 

“IPO” is defined in the recitals.

 

“IRS” means the United States Internal Revenue Service.

 

4



--------------------------------------------------------------------------------

“Make-Whole Payment” means with respect to any Taxable Year, the net aggregate
payments made by WEX to Cendant pursuant to Sections 8.02 and 8.03 with respect
to such Taxable Year.

 

“Material Subsidiary” means any Subsidiary (as defined under the Credit
Agreement) of WEX that has (i) executed and delivered a Subsidiary Guarantee (as
defined under the Credit Agreement) and (ii) executed and delivered a letter
agreement substantially in the form of the letter agreement, dated February 22,
2005, by and among WEX, Cendant and Mobility.

 

“Original Payment” is defined in Section 3.03.

 

“Person” means and includes any individual, firm, corporation, partnership
(including, without limitation, any limited, general or limited liability
partnership), company, limited liability company, trust, joint venture,
association, joint stock company, unincorporated organization or similar entity
or governmental entity.

 

“Preferred Stock” is defined in the recitals.

 

“Preferred Stock Purchase Agreements” means the agreements between each of the
Purchasers and Cendant Mobility Services Corporation, dated as of February 14,
2005, with respect to the purchase of the Preferred Stock.

 

“Purchase Price” is defined in Section 2.05(b).

 

“Purchasers” is defined in the recitals.

 

“Recomputed Tax Benefit Payment” is defined in Section 3.03.

 

“Refund” means any refund of Taxes, including any reduction in Tax liability by
means of a credit, offset or otherwise.

 

“Section 338 Elections” is defined in Section 2.05(a).

 

“Stepped-Up Tax Basis” is defined in Section 2.05(b).

 

“Tax Benefit Payment” means, with respect to any Taxable Year, the net aggregate
payments made by WEX to Cendant pursuant to Sections 3.01 and 3.02 with respect
to such Taxable Year.

 

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).

 

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable provision of state, local or foreign law.

 

5



--------------------------------------------------------------------------------

“Tax or Taxes” means all taxes, charges, imposts, duties or other assessments
imposed, or required to be collected or withheld, by any Taxing Authority,
including, without limitation, Income, gross receipts, excise, property, sales,
use, license, capital stock, transfer, franchise, payroll, withholding, social
security, value added, and other taxes, together with any related interest,
penalties or other additional amounts.

 

“Taxing Authority” means the IRS and any other state, local, foreign or other
governmental entity responsible for the administration of Taxes.

 

“Treasury Regulations” means the final and temporary (but not proposed) Income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding provisions)
as in effect for the relevant taxable period.

 

“U.S.” shall mean United States.

 

“WEX” is defined in the preamble.

 

“WEX Affiliate” means any corporation or other entity directly or indirectly
Controlled by WEX after the Closing Date (including any successor to such a
corporation or other entity and any entity formed or acquired after the Closing
Date).

 

“WEX Assets” is defined in the recitals.

 

“WEX Group” is any Affiliated Group of which WEX or any WEX Affiliate is a
member other than a Cendant Group.

 

“WEX LLC” is defined in the recitals.

 

“WEX Returns” means all Tax Returns required to be filed (i) by WEX LLC, WEX or
any WEX Affiliate other than the state or local Income Tax Tax Returns set forth
on Schedule A and (ii) by any WEX Group.

 

“WEX Subsidiaries” is defined in the recitals.

 

ARTICLE II

Preparation and Filing of Tax Returns; Payment of Taxes

 

SECTION 2.01. Cendant Tax Returns. Cendant shall have sole and exclusive
responsibility for the preparation and filing of, and shall prepare and timely
file or cause to be prepared and timely filed, all Cendant Returns and shall
timely pay, or cause to be paid, all Taxes required to be reported on such
Cendant Returns.

 

SECTION 2.02. WEX Tax Returns.

 

(a) Except as otherwise provided in this Agreement, WEX shall have sole and
exclusive responsibility for the preparation and filing of, and shall prepare
and timely file

 

6



--------------------------------------------------------------------------------

or cause to be prepared and timely filed, all WEX Returns and shall timely pay,
or cause to be paid, all Taxes required to be reported on such WEX Returns.

 

(b) Notwithstanding the foregoing, Cendant shall have the right to approve the
preparation of any WEX Return to the extent that such WEX Return involves
treatment of the Conversion, the basis of any Asset, the eligibility of any
Asset for depreciation or amortization, the amount or timing of any deduction
for depreciation or amortization relating to any Asset or the gain or loss
recognized by WEX or any WEX Affiliate arising from the transfer, sale or other
disposition of any Asset. WEX shall submit or cause to be submitted any such Tax
Return to Cendant no later than thirty (30) days prior to the due date for the
filing of such WEX Return (taking into account any valid extensions) and shall
make or cause to be made any and all changes requested by Cendant with respect
to such items (except to the extent of any position for which substantial
authority does not exist within the meaning of Section 6662 of the Code and the
Treasury Regulations thereunder); provided, however, that if Cendant does not
notify WEX of the requested changes in writing within fifteen (15) days after
receipt of such WEX Return, Cendant shall be deemed to have accepted and agreed
upon the WEX Return as prepared by WEX.

 

SECTION 2.03. Refunds. Cendant shall be entitled to all Refunds of Taxes paid
with respect to Cendant Returns, and WEX shall be entitled to all Refunds of
Taxes paid with respect to WEX Returns. If one party receives a Refund to which
the other party is entitled hereunder, the recipient shall remit, within five
(5) days thereafter, the amount of such Refund to the other party.

 

SECTION 2.04. Provision of Information. WEX shall prepare or cause to be
prepared, at its own expense, and provide to Cendant, all information that
Cendant shall reasonably request, in such form as Cendant shall reasonably
request, in connection with Cendant’s rights and obligations under this
Agreement, which information shall be provided no later than thirty (30) days
following Cendant’s request therefore.

 

SECTION 2.05. Treatment of the Conversion.

 

(a) Section 338 Elections. Upon the request of Cendant, WEX will join in the
timely making of any elections under Section 338(h)(10) of the Code and any
comparable provision of state, local or other law with respect to the stock of
Fueling, Financial and/or FSC Title and will make an election under Section
338(g) of the Code with respect to the stock of Canada (the “Section 338
Elections”). Cendant will determine the time and manner for preparing and filing
all forms and documents required in connection with any such elections, and WEX
will (and will cause the WEX Affiliates to) cooperate fully in preparing and
filing, or causing to be prepared and filed, all such forms and documents,
including, if requested by Cendant, the signing of any forms and documents in
advance of the Closing Date to be completed by Cendant after the Closing Date.

 

(b) Purchase Price Allocation. Cendant shall determine, in good faith, the total
consideration, for U.S. federal Income Tax purposes, paid by WEX in exchange for
the WEX Assets (the “Purchase Price”) and shall allocate such Purchase Price
among the

 

7



--------------------------------------------------------------------------------

WEX Assets or classes of WEX Assets, which allocation shall be set forth on a
schedule delivered to WEX as soon as practical following the Closing Date (such
schedule, completed in accordance with this Section 2.05(b) and as amended
pursuant to Section 2.05(c), the “Basis Schedule”). Further, in the event of any
Section 338 Election, Cendant shall determine, in good faith, the aggregate
deemed sale price” and “adjusted grossed-up basis” (within the meaning of the
Treasury Regulations under Section 338 of the Code or any comparable provision
of state, local or other law) for each such election and shall allocate such
amounts among the assets of the corporation for which the election was made in a
manner consistent with applicable law, which allocation shall be set forth on
the Basis Schedule. The Basis Schedule shall also include (i) the Tax basis of
each Asset or class of Assets as recorded on Cendant’s Tax books and records
immediately prior to the Conversion (the “Beginning Basis”), and (ii) the Tax
basis of such Asset or class of Assets immediately after the Closing Date (the
“Stepped-Up Tax Basis”), as determined by Cendant in accordance with this
Section 2.05. For the avoidance of doubt, the Beginning Basis shall not be
adjusted to take into account a Final Determination or any other adjustment, if
any, relating or attributable to the Avis Merger.

 

(c) Subsequent Adjustments. As promptly as practicable following the payment of
any amount under this Agreement or any Final Determination (other than any Final
Determination relating or attributable to the Avis Merger), Cendant shall
deliver to WEX an amended Basis Schedule that takes into account the amount of
such payment (other than Imputed Interest) as an adjustment to the Purchase
Price and recomputes the Beginning Basis and/or the Stepped-Up Tax Basis of each
Asset or class of Assets according to the principles set forth in Section
2.05(b).

 

(d) Consistent Treatment. Absent a Final Determination to the contrary, the
parties shall file or cause to be filed all Tax Returns and other documents in a
manner consistent with this Section 2.05, including the Stepped-Up Tax Basis,
and shall not take, or permit any Affiliate to take, any position inconsistent
therewith.

 

ARTICLE III

Tax Benefit Payments

 

SECTION 3.01. Estimated Tax Benefit Payments. At least ten (10) days prior to
the installment due date for the payment of any estimated Income Tax under
Section 6655 of the Code or any comparable provision of state or local or other
law (“Installment Date”) with respect to any WEX Return, WEX shall submit to
Cendant a preliminary determination of (A) the liability for Taxes that would be
due on such Installment Date assuming the same facts and using the same methods,
elections, conventions and practices used in determining the actual liability
for Taxes on such date; provided, however, that such liability shall be
calculated (i) with reference to the Beginning Tax Basis instead of the
Stepped-Up Tax Basis of each Asset or class of Assets, as shown on the Basis
Schedule, (ii) assuming that any losses and/or other Tax attributes for all
Taxable Years are carried forward to future taxable years rather than carried
back to prior Taxable Years, and (iii) excluding any deduction attributable to
Imputed Interest (“Hypothetical Tax Liability”) and (B) the actual liability for
Taxes due on such date with respect to such WEX Return (“Actual Tax Liability”).
Upon review by Cendant, WEX shall promptly make adjustments to such
determination to the extent reasonably requested by Cendant. Within

 

8



--------------------------------------------------------------------------------

five (5) days after finalizing such determination, WEX shall pay to Cendant
eighty-five percent (85%) of the excess, if any, of the Hypothetical Tax
Liability over the Actual Tax Liability.

 

SECTION 3.02. True-Ups. Within thirty (30) days after the filing of any WEX
Return for Income Taxes for a Taxable Year (other than a Tax Return with respect
to estimated Income Taxes), WEX shall submit to Cendant a preliminary
determination of (i) the Hypothetical Tax Liability for such entire Taxable Year
and (ii) the Actual Tax Liability shown on such Tax Return and, upon review by
Cendant, shall promptly make adjustments to such determination to the extent
reasonably requested by Cendant. Within five (5) days after finalizing such
determination, WEX shall pay to Cendant the excess, if any, of (A) eighty-five
percent (85%) of the excess, if any, of such Hypothetical Tax Liability over
such Actual Tax Liability over (B) the aggregate amount previously paid by WEX
to Cendant under Section 3.01 with respect to such Taxable Year. Any excess of
(A) the aggregate amount previously paid by WEX to Cendant under Section 3.01
with respect to such Taxable Year over (B) eighty-five percent (85%) of the
excess of such Hypothetical Tax Liability over such Actual Tax Liability shall
offset to the extent of such excess the next succeeding payment(s) otherwise due
from WEX to Cendant under Sections 3.01 and/or 8.02.

 

SECTION 3.03. Adjustments. If, as the result of a Final Determination other than
any Final Determination relating or attributable to the Avis Merger, the amount
of any Tax Benefit Payment and/or Make-Whole Payment with respect to a Taxable
Year (an “Original Payment”) would have been different if calculated based upon
the positions taken in such Final Determination (as so calculated, a “Recomputed
Tax Benefit Payment”), then Cendant shall pay to WEX the excess, if any, of such
Original Payment over the Recomputed Tax Benefit Payment, and WEX shall pay to
Cendant the excess, if any, of the Recomputed Tax Benefit Payment over such
Original Payment. If WEX receives notice of any Final Determination that could
result in any difference between an Original Payment and the related Recomputed
Tax Benefit Payment for any Taxable Year, it shall promptly notify Cendant in
writing and shall provide Cendant with any related information reasonably
requested by Cendant. Within thirty (30) days following notice of any such Final
Determination, WEX shall deliver a notice to Cendant setting forth the amount of
the Recomputed Tax Benefit Payment for each Taxable Year, and, upon review by
Cendant, shall promptly make adjustments to such calculation to the extent
reasonably requested by Cendant. Within five (5) days thereafter, the party
required to make a payment hereunder with respect to such Recomputed Tax Benefit
Payment(s) shall make such payment to the other party.

 

SECTION 3.04. Payments by Wire Transfer. Each payment under this Agreement shall
be made by wire transfer of immediately available funds to a bank account of the
recipient previously designated by it.

 

SECTION 3.05. No Duplicative Payments. No duplicative payment of any amount
(including interest) will be required under this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

Indemnification

 

SECTION 4.01. Indemnification. Cendant shall indemnify and hold harmless WEX and
its Affiliates from and against any Taxes and other losses that are attributable
to, or result from, (i) the breach by Cendant of any of its obligations or
agreements under this Agreement or (ii) any Tax liability of a Cendant Group
imposed on WEX, Fueling, Financial or FSC Title under Treasury Regulation
Section 1.1502-6 or any comparable provision of state, local or foreign law. WEX
shall indemnify and hold harmless Cendant and its Affiliates from and against
any Taxes and other losses that are attributable to, or result from, the breach
by WEX of any of its obligations, agreements, or representations under this
Agreement. The parties shall settle their indemnification obligations within
thirty (30) days after receipt of written demand for payment, setting forth in
reasonable detail the circumstances and amount of the indemnity payment.

 

ARTICLE V

Control of Contests

 

SECTION 5.01. WEX Returns. Except as provided in Section 5.03, WEX shall have
the exclusive right to control, resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any Contest relating solely to a WEX Return.

 

SECTION 5.02. Cendant Returns. Cendant shall have the exclusive right to
control, resolve, settle or agree to any deficiency, claim or adjustment
proposed, asserted or assessed in connection with or as a result of any Contest
relating to a Cendant Return; provided, however, that WEX shall have the right
to participate in (but not to settle) any Contest relating to a state Income Tax
Tax Return set forth on Schedule A hereto.

 

SECTION 5.03. Contest Relating to the Conversion. In the event that any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any Contest with respect to a WEX Return relates to, or
could have any effect on, the treatment of the Conversion, any Section 338
Election with respect to the stock of any of the WEX Subsidiaries, the basis of
any Asset, the eligibility of any Asset for depreciation or amortization, the
amount or timing of any deduction for depreciation or amortization relating to
any Asset, or the gain or loss recognized by WEX or any WEX Affiliate upon sale,
transfer or other disposition (including any transaction treated for federal
income Tax purposes as a taxable exchange, sale, transfer or other disposition)
of any Asset, WEX shall timely notify Cendant of such Contest and Cendant shall
have the exclusive right, in its sole discretion and at its own expense, to
control, resolve, settle or agree to such deficiency, claim or adjustment.

 

ARTICLE VI

Cooperation and Exchange of Information

 

SECTION 6.01. Cooperation. Each of Cendant and WEX shall cooperate fully (and
shall cause its respective Affiliates to cooperate fully) with all reasonable
requests from the other party in connection with the preparation and filing of
any Tax Return, any calculation or

 

10



--------------------------------------------------------------------------------

determination contemplated by this Agreement (including the Basis Schedule and
determinations of Hypothetical Tax Liability and Actual Tax Liability), or any
Contest or other matter relating to Taxes covered by this Agreement. Such
cooperation shall include, without limitation, at each party’s own expense, (i)
the retention until the expiration of the applicable statute of limitations
(including extensions), and the provision upon request, of Tax Returns, books,
records, documentation and other information relating to Tax Returns and/or the
calculations and determinations contemplated under this Agreement, and (ii) the
execution of any document that may be necessary or helpful in connection with
the filing of any Tax Return or control of any Contest, including, but not
limited to, the execution by WEX and/or any WEX Affiliate of a power of attorney
authorizing Cendant and its accountants, tax advisors and other representatives
to represent WEX or any WEX Affiliate. Each party shall make its employees and
facilities available on a reasonable basis in connection with the foregoing
matters. Notwithstanding anything herein to the contrary, WEX shall not be
entitled to obtain any information relating to Taxes of Cendant or any of its
Affiliates other than information relating solely to WEX LLC, WEX or any WEX
Affiliate (which shall include all pro forma schedules and/or returns prepared
by Cendant for WEX LLC, WEX and any WEX Affiliate.

 

ARTICLE VII

Disputes

 

SECTION 7.01. Dispute Resolution. Any dispute, controversy or claim arising out
of or relating to this Agreement or the breach, termination or validity hereof
(“Dispute”) shall first be negotiated between the appropriate senior executives
of Cendant and WEX who have the authority to resolve the matter. Such executives
shall meet to attempt in good faith to negotiate a resolution of the Dispute
prior to pursuing other available remedies, within ten (10) days of receipt by
Cendant or WEX, as applicable, of notice of a Dispute, which date of receipt
shall be referred to herein as the “Dispute Date.” If the senior executives are
unable to resolve the Dispute within thirty (30) days from the Dispute Date,
then Cendant and WEX shall jointly retain a nationally recognized accounting
firm to resolve the Dispute. If Cendant and WEX cannot mutually agree upon such
a firm, then any Dispute which Cendant and WEX cannot resolve within thirty (30)
days from the Dispute Date shall be resolved by a nationally recognized
accounting firm selected by the American Arbitration Association; provided,
however, that the American Arbitration Association shall not select any
accounting firm that is then providing auditing services to Cendant or WEX or
any of their respective Affiliates. The accounting firm selected by Cendant and
WEX or the American Arbitration Association, as the case may be, shall act as an
arbitrator to resolve all points of disagreement, and its decision shall be
final and binding upon all parties involved. Following the decision of such
firm, Cendant and WEX shall each take or cause to be taken any action necessary
to implement the decision of such firm. Cendant and WEX shall share equally the
administrative costs of the arbitration and such firm’s fees and expenses, and
shall each bear their respective other costs and expenses related to the
arbitration.

 

ARTICLE VIII

Change of Control, Asset Transfers and Make-Whole Payments

 

SECTION 8.01. Change of Control and Asset Transfers. WEX agrees that (i) its
contractual obligations to make Tax Benefit Payments (and related payments under
Article III)

 

11



--------------------------------------------------------------------------------

and Make-Whole Payments (and related payments under Article VIII) pursuant to
the terms and conditions of this Agreement shall continue notwithstanding the
fact that (x) WEX engages in a transaction (or series of transactions) that
results in a Change of Control and/or (y) WEX or any WEX Affiliate transfers any
Asset to any Person in a transaction in which the full amount of gain or loss is
not recognized for federal Income Tax purposes and that (ii) in the case of such
a Change of Control and/or the transfer (directly or indirectly) of all or
substantially all of the Assets in a transaction in which the full amount of
gain or loss is not recognized for federal income Tax purposes, WEX shall
require the continuing, successor, surviving or transferee corporation or other
entity to expressly assume (without releasing WEX from) the obligations of WEX
under this Agreement.

 

SECTION 8.02. Estimated Make-Whole Payments. In the event that (i) WEX engages
in any transaction (or series of transactions) that results in a Change of
Control, and/or (ii) WEX transfers (directly or indirectly) all or substantially
all of the Assets in a transaction (or series of transactions) in which the full
amount of gain or loss is not recognized for federal Income Tax purposes, then
WEX shall pay to Cendant, in each subsequent period in which a payment is
required to be determined under Section 3.01, in addition to any payment
required under Section 3.01 for such period, the excess, if any, of (x) the
payment that would have been required to be paid by WEX to Cendant under Section
3.01 assuming for all purposes that any and all such transaction(s) (and any
related transaction effected in connection therewith) had not occurred over (y)
the payment required to be paid pursuant to Section 3.01 (such excess, the
“Estimated Make-Whole Payment”). At least ten (10) days prior to the Installment
Date with respect to any WEX Return, WEX shall submit to Cendant a preliminary
determination of any Estimated Make-Whole Payment, and, upon review by Cendant,
WEX shall promptly make adjustments to such determination to the extent
reasonably requested by Cendant. Within five (5) days after finalizing such
determination, WEX shall pay to Cendant such Estimated Make-Whole Payment.

 

SECTION 8.03. True-Ups. Within thirty (30) days after the filing of any WEX
Return for Income Taxes for a Taxable Year (other than a Tax Return with respect
to estimated Taxes), WEX shall submit to Cendant a preliminary determination of
the excess, if any, of (i) the payment that would have been required to be paid
by WEX to Cendant under Section 3.02 assuming for all purposes that any and all
of the transaction(s) described in clauses (i) and/or (ii) of the first sentence
of Section 8.02 (and any related transactions effected in connection therewith)
had not occurred over (ii) the payment required to be paid pursuant to Section
3.02 and, upon review by Cendant, shall promptly make adjustments to such
determination to the extent reasonably requested by Cendant (such excess, the
“Make-Whole Amount”). Within five (5) days after finalizing such determination,
WEX shall pay to Cendant the excess, if any, of such Make-Whole Amount over the
aggregate Estimated Make-Whole Payments paid by WEX to Cendant under Section
8.02 with respect to such Taxable Year. Any excess of (A) the aggregate
Estimated Make-Whole Payments paid by WEX to Cendant under Section 8.02 with
respect to such Taxable Year over (B) such Make-Whole Amount shall offset to the
extent of such excess the next succeeding payment(s) otherwise due from WEX to
Cendant under Sections 3.01 and/or 8.02.

 

12



--------------------------------------------------------------------------------

SECTION 8.04. Notice. WEX shall notify Cendant in writing no later than five (5)
days after the earlier to occur of the execution of a contract to effect, or the
consummation of, any transaction described in clauses (i) and/or (ii) of the
first sentence of Section 8.02.

 

ARTICLE IX

Coordination with Credit Agreement; Certain Representations

 

SECTION 9.01. No Payment upon Event of Default or Covenant Violation.
Notwithstanding anything herein to the contrary, WEX shall not, and shall not
permit any WEX Subsidiary to, make any payment hereunder for so long as (i) an
Event of Default (as defined in the Credit Agreement) has occurred and is
continuing or (ii) after making such payment, WEX would fail to be in compliance
with Sections 6.01 or 6.02 of the Credit Agreement. The amount of all or any
portion of a payment deferred under this Section 9.01 shall accrue interest at
the short-term applicable federal rate under Section 1274(d) of the Code
commencing from the date on which such payment would otherwise have been due and
payable but for this Section 9.01. WEX shall not permit any covenant in a
subsequent credit agreement to be any more restrictive than the one described in
the immediately preceding sentence.

 

SECTION 9.02. Certain Representations.

 

(a) None of WEX or any of its Affiliates has entered into any agreement or other
arrangement with any of the Purchasers or their respective Affiliates with
respect to the Preferred Stock or as to governance ( including the ability to
designate or elect directors to the board) of WEX or any of its Affiliates.

 

(b) None of WEX or any of its Affiliates have any plan or intention to acquire
the Preferred Stock, to modify any of the material terms of the Preferred Stock
(including, without limitation, the voting, redemption and conversion rights),
or to engage in a transaction that would result in a Fundamental Change as
defined in Exhibit A to each of the Preferred Stock Purchase Agreements.

 

(c) None of WEX or any of its Affiliates (i) owns (or has owned) any stock,
security, or other interest (or any right to acquire any stock, security or
other interest) of any of the Purchasers or their respective Affiliates and (ii)
owns (or has owned) any bonds, debentures, notes or other indebtedness of any of
the Purchasers or their respective Affiliates.

 

(d) Except for the Preferred Stock issued by WEX to Mobility and sold by
Mobility to the Purchasers, WEX has no plan or intention to issue any other
shares of Preferred Stock or any other shares of non-voting stock of WEX.

 

ARTICLE X

General Provisions

 

SECTION 10.01. Late or Deferred Payments. The amount of all or any portion of a
payment not made when due under this Agreement shall be payable together with
any interest thereon, computed at the short-term applicable federal rate under
Section 1274(d) of the Code

 

13



--------------------------------------------------------------------------------

and commencing from the date on which such payment was due and payable under
this Agreement.

 

SECTION 10.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

if to Cendant, to:

 

Cendant Corporation

1 Campus Drive

Parsippany, NJ 07054

Fax: (973) 496-7390

Attention:    Joseph Huber, Esq.

         Group Vice President, Corporate Taxes

 

with a copy to:

 

Cendant Mobility Corporation

9 West 57th Street

37th Floor

New York, NY 10019

Fax: (212) 413-1922

Attention:     Eric J. Bock, Esq.

          Executive Vice President, Law & Secretary

 

if to WEX, to:

 

Wright Express Corporation

97 Darling Avenue

South Portland, ME 04106

Fax: (207) 523-6377

Attention:     Hilary A. Rapkin, Esq.

          Sr. Vice President, General Counsel & Corporate Secretary

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

SECTION 10.03. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

14



--------------------------------------------------------------------------------

SECTION 10.04. Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and, except as provided below with respect to successors and assigns,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. Notwithstanding the foregoing, Skadden,
Arps, Slate, Meagher & Flom LLP shall be entitled to rely on the representations
contained in Section 9.02 of this Agreement for purposes of its opinion to
Cendant regarding the Tax treatment of the Conversion and certain other matters.

 

SECTION 10.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
applicable principles of conflict of laws.

 

SECTION 10.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

SECTION 10.07. Successors; Assignment. Cendant may assign some or all its
rights, interests or entitlements and obligations under this Agreement to any
Affiliate without the consent of WEX and may assign some or all of its rights,
interests or entitlements (but not its obligations) under this Agreement to any
other Person without the consent of WEX. WEX may not assign any of its rights,
interests or entitlements and obligations under this Agreement without the prior
written consent of Cendant. Subject to each of the two immediately preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by, the parties and their respective successors and assigns.

 

SECTION 10.08. Affiliates. WEX shall, upon written request of Cendant, cause any
Material Subsidiary of WEX formally to execute this Agreement; upon execution,
each such Material Subsidiary of WEX shall become a party to this Agreement and
shall be jointly and severally liable, to the fullest extent permitted by
applicable law, for the obligations of WEX under this Agreement, provided,
however, that in the event that WEX or any Material Subsidiary conveys, sells,
leases, assigns, transfers or otherwise disposes of any Assets of such Material
Subsidiary or any capital stock of any Material Subsidiary to a Person that is
not a WEX Affiliate in a transaction (or series of related transactions) that
does not constitute a transaction (or series of transactions) described in
clause (i) and/or (ii) of the first sentence of Section 8.02, all liability and
obligations hereunder of such Material Subsidiary shall terminate upon the
closing of such transaction (or series of related transactions).

 

15



--------------------------------------------------------------------------------

SECTION 10.09. Good Faith. The parties shall, and shall cause their respective
Affiliates to, act in good faith and not take any action intended to circumvent
the provisions of this Agreement.

 

SECTION 10.10. Amendments. No amendment to this Agreement shall be effective
unless it shall be in writing and signed by Cendant and WEX.

 

SECTION 10.11. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

SECTION 10.12. Termination of Prior Agreements. All prior agreements between
Cendant and/or any Cendant Affiliate, on the one hand, and WEX or any WEX
Affiliate, on the other hand, providing for the sharing or allocation of
liability for Taxes, including, without limitation, the Tax sharing agreement
effective as of the first day of the consolidated return year beginning January
1, 2003, by and between Cendant and its subsidiaries as of such date, shall
terminate and have no further effect as of the Closing Date. Notwithstanding
anything to the contrary contained in this Agreement, this Section 10.12 shall
not operate to terminate any such agreement between or as it relates to Cendant,
on the one hand, and any Cendant Affiliate, on the other hand.

 

16



--------------------------------------------------------------------------------

SECTION 10.13. IN WITNESS WHEREOF, Cendant, Mobility and WEX have duly executed
this Agreement as of the date first written above.

 

CENDANT CORPORATION

By

 

/s/ Joseph Huber

   

Name:

 

Joseph Huber

   

Title:

 

Group Vice President and Global

Tax Director

Address:  9 West 57th Street, New York, NY 10019

CENDANT MOBILITY SERVICES

CORPORATION

By

 

/s/ Joseph Huber

   

Name:

 

Joseph Huber

   

Title:

 

Vice President, Tax

Address: 40 Apple Ridge Road, Danbury, CT 06810

WRIGHT EXPRESS CORPORATION

By

 

/s/ Melissa D. Goodwin

   

Name:

 

Melissa D. Goodwin

   

Title:

  Senior Vice President and Chief Financial Officer

Address: 97 Darling Avenue, South Portland, ME 04106

 

17



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Entity

--------------------------------------------------------------------------------

  

Jurisdiction

--------------------------------------------------------------------------------

  

Tax

--------------------------------------------------------------------------------

  

Year

--------------------------------------------------------------------------------

WEX LLC    New York    Income    All Tax years ended on or before December 31,
2003 Financial    Maine    Income    All Tax years ended on or before December
31, 2003

 

18